--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
[exhib10-10.jpg]
 
 
Novo Energies Corporation 750 Cote de Place d'Armes, Suite #64
Montreal QC H2Y 2X8  Canada
1-514-840-3697 eFax: 1-917-591-8886


 
Technology Co-Operation Agreement
 
between
 
Novo Energies Corporation
 
and
 
Novo Energies International, Ltd.


THIS AGREEMENT made and entered into this 28th day of May, 2010, by and between
Novo Energies Corporation, a Florida corporation, having its principal place of
business at 750 Cote de Place d'Armes, Suite #64, Montreal QC H2Y 2X8 Canada
(hereinafter referred to as "NEC") and Novo Energies International, Ltd., a Hong
Kong based company, having its principal place of business at 1301 Bank of
America Tower, Suite 1122  12 Harcourt Road, Central Hong Kong (hereinafter
referred to as "NEI").
 
WITNESSETH
 
WHEREAS, NEC has developed and designed a technologies based upon technical
Know-how and intellectual property rights which converts waste plastic and tires
into energy and other by products commodities, such as carbon black, recovered
steel, liquid fuels including but not limited to diesel and fuel additives
(hereinafter "NEC's Technology); and
 
WHEREAS, NEI is desirous of obtaining a right to utilize for commercial purposes
NEC's Technology in the Territory (as hereinafter defined) and to have NEC
render technical assistance to NEI which is necessary to replicate NEC's
Technology in the Territory; and
 
WHEREAS, NEC is willing to grant to NEI a right to utilize NEC's Technology in
the Territory and render to NEI technical assistance, which are necessary for
the replication of NEC's Technology in the Territory.

NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE 1. DEFINITIONS
 
Whenever used in this Agreement, unless otherwise clearly required by the
context, the following terms shall have the meanings set forth in this Article
and no other.
 
(a) The term "Territory" means the entire world except for all of the Americas
including all of the countries of North America, Central America and South
America including but not limited to the United States, Canada and Mexico
("NEC's Territory"), which are specifically the sole territory of NEC. It is
further agreed that should either party be presented with any opportunities in
the other party's territory, the party agrees to present those opportunities to
the party having the rights to that territory.
 
(b) The term "NEC's Technology" is:
 
i)    Specified in Exhibit A attached hereto and made a part hereof; and


 
ii)     Carrying the trademark "NEC" or other marks owned by NEC or other marks
designated by NEC.
 
(c) The term "Know-how" means any or all secret processes, secret formulae and
confidential technical data, confidential manufacturing procedures and methods,
which NEC has as of the date of this Agreement and/or may during the term of
this Agreement have as a result of NEC's research or practical experience
through its own operation of NEC's Technology.
 
(d) The term "Intellectual Property Rights" means any or all rights in the
Territory under patents, utility models, designs, and copyrights, which NEC owns
as of the date of this Agreement in connection with NEC's Technology.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2. GRANT OF RIGHT
 
(a) NEC hereby agrees to grant to NEI the right to all of NEC's Technology in
the Territory including but not limited to building and operating facilities
incorporating all or any portion of NEC's Technology and receiving revenues
based upon NEC's Technology, under the Know-how and Intellectual Property
Rights. (In case NEI desires to appoint another party to assemble and
manufacture a facility incorporating NEC's Technology, both parties shall
discuss and agree to the terms and conditions for such appointments.)
 
(b) The Know-how and Intellectual Property Rights granted to NEI hereunder shall
be used by NEI for the sole purpose of building and operating facilities
incorporating all or any portion of NEC's Technology and receiving revenues
based upon NEC's Technology in the Territory in accordance with the terms and
conditions hereof and if NEI uses the Know-how and/or Intellectual Property
Rights for any other purposes, NEC shall have the right, without prejudice to
NEC's rights and remedies under this Agreement or applicable laws, to demand a
royalty..  It is specifically understood between the parties hereto that the use
thereof by NEI for any other purposes shall be deemed to be a material breach of
this Agreement.
 
(c) NEC hereby only warrants to NEI that the Know-how and other technical
information disclosed and furnished to NEI by NEC hereunder shall be sufficient
to permit competent persons utilizing the Know-How and Intellectual Property to
build and operates facilities utilizing NEC's Technology; NEC shall not be
responsible for NEC's Technology thus assembled or operated hereunder, nor shall
NEC be liable for damages arising out of or resulting from anything made
available hereunder or the use thereof or NEC's approval, consent, certification
or confirmation given to NEI nor shall NEC be liable to NEI for a loss of profit
or any consequential damages under any circumstances.
 
(f) If NEI determines to discontinue the operation of any facility utilizing
NEC's Technology in the Territory for any reason, NEC shall be given the right
of first refusal to operate the facility in which case NEI shall not receive any
payments from NCE for any reason whatsoever.
 
(g) Under no circumstances shall NEC be responsible for financing or providing
any capital in order for NEI to understand or utilize NEC's Technology or
selecting the locations where NEI will utilize NEC's Technology in the
Territory. NEI shall be solely responsible for financing the Plants, securing
raw material to be used in the Plants, and accounting and budgeting for the
Plants. However, NEC agrees to make its management and staff available to NEI to
assist NEI in this regard, provided that NEC's management and staff has
available time and further that NEI shall reimburse NEC for all expenses to be
incurred in this connection including a reasonable fee for management and staff
of NEC to be negotiated on a case by case basis.
 
ARTICLE 3. DISCLOSURE OF KNOW-HOW AND OTHER TECHNICAL INFORMATION: TECHNICAL
ASSISTANCE & SERVICES
 
Upon the written request of NEI and to the extent then available at NEC and NEC
thinks fit, NEC shall disclose and furnish to NEI the Know-how and other
technical information and technical assistance and services as specified below
at NEI's sole cost and expense.


 
i) For the setting-up of NEI's facility ("Plant"):
a- Layout drawings for each process in the Plant;
    b- Advice on the process layout of NEI's Plant (if necessary) and advice on
procurement of the machines, equipment, testers and tools required;
c- Layout drawings for the installation of the machines and equipment;
d- Advice on total required electricity, gas and/or water in the Plant; e- Plans
of required number of personnel;


ii)     For each model of the NEC's Technology:
a- Specifications of NEC's Technology; b- Schematic diagrams;
c- Draft of instruction manual (written in English);
d- Advice on method and/or standard of quality control (key point and standard)
e- Process flow chart;
f- Proposal or idea of inspection procedure of NEC's Technology; g- Advice on
procurement;
h- Assistance for field test of the NEC's Technology (if necessary).
 
iii)       Dispatch of NEC's technical instructor to NEI, and/or training of
NEI's engineers at NEI's facility or its pursuant to Articles 4 and 5 hereof to
facilitate the disclosure and provision of the Know-how and other technical
information;
 
iv)       NEC or its engineers or technicians shall operate and manage NEI's
Plant for as long as required by NEI at NEI's sole cost and expense. NEI shall
be responsible for supplying all raw material and energy for the Plant at its
sole cost and expense. NEI shall be solely responsible for selling and invoicing
for any finished products produced at NEI's Plant; and
 
v) NEC and NEI's investors shall each be permitted to appoint an equal number to
the Board of Directors of NEI. The Board of Directors shall collectively select
another person to be the Chairman of the Board of Directors.


ARTICLE 4 TRAINING OF NEC'S ENGINEERS AT THE PLANT
 
(a) Upon NEI's prior written request and to the extent then available and as NEC
thinks fit, NEI agrees to give a reasonable number of NEI's engineers
(hereinafter called the "Trainee") such technical training as NEC thinks
appropriate at the Plant for a reasonable period of time in relation to the
assembly and manufacture of the NEC's Technology.
 
(b) NEI shall reimburse NEC for all expenses to be incurred in this connection.
It is expressly agreed that NEC shall be under no liability to the Trainee
and/or NEI for any injuries and damages to the Trainee's health in mind and body
and property which he may suffer regardless of whether he is in the premises of
NEC or not.
 
(c) Training hours, holidays and other conditions and regulations of work for
the Trainee to be trained by NEC at the Plant shall be based on such Plant's
working conditions and regulations. No Trainee shall be considered for any
purpose to be an employee of NEC.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5. DESPATCH OF NEC'S TECHNICAL INSTRUCTOR
 
(a) Upon NEI's prior written request or NEC's written recommendation made from
time to time during the term of this Agreement and where both parties
concurrently deem it appropriate and necessary, NEC agrees to dispatch to NEI
and NEC agrees, for a reasonable period of time a reasonable number of
engineer(s) and/or specialist(s) (hereinafter called the "Instructor") to more
effectively and efficiently disclose and furnish the Know-how and other
technical information and to give technical guidance and instructions to NEI in
relation to the assembly and operation of NEC's Technology hereunder including
evaluation of any material to be used by NEI as well as scoping of the Plant.
The time and period of dispatch of the Instructor shall be decided by mutual
consultation of the parties hereto.
 
(b) All necessary costs and expenses incurred in connection with the dispatch of
the Instructor shall be borne and paid by NEI.
 
(c) NEI take necessary steps to obtain (or help to obtain as the case may be)
from the authorities concerned the entrance visa into the Territory of the
Instructor and NEI shall use its best efforts to help the Instructor in carrying
out all customs clearance procedures for entry into and departure from the
Territory of the Instructor and to give all necessary facilities and assistances
to the Instructor in the Territory.
 
(d) All the detailed terms and conditions in connection with all the preceding
paragraphs of this Article and other necessary matters (including a guarantee of
status by NEI of the Instructor) in relation to the dispatch of the Instructor
shall be in accordance with a separate agreement to be executed between the
parties hereto.

 
ARTICLE 6. SECRECY
 
NEI shall, and shall keep strictly confidential all the Know-how and all other
information furnished or made available by NEC, whether in written, oral or any
other form or forms, under this Agreement (or any previous agreement, if any,
similar thereto), both during the term hereof and thereafter. NEI agrees that it
shall not without the prior written consent of NEC disclose in any manner to
anyone other than their own employees who will be using them in the construction
and operation of any plant utilizing NEC's Technology.
 
Notwithstanding the foregoing provisions, NEC agrees that NEI may disclose the
contents of this Agreement as may be required by law, including but not limited
to the disclosure of this Agreement as may be required by the United States
Securities and Exchange Commission or any other regulatory body.
 
ARTICLE 7. IMPROVEMENTS
 
All the technical information on ordinary improvements in or in connection with
NEC's Technology made by either party shall be furnished to the other party
during the term of this Agreement.
 
Both parties will make a best effort including every possible advice or support
by NEC in maintaining the competitiveness of the NEC's Technology on the market
in the Territory.
 
ARTICLE 8. ROYALTYAND INVESTMENTS
 
In consideration of the Know-how and other technical information granted to NEI
hereunder, NEI shall deliver to NEC 12.5% of the outstanding shares of NEI.
These shares shall have anti-dilutive rights up to and including such time as
NEI raises a minimum of £3,000,000. Thereafter, these shares shall no longer
have anti-dilutive rights.
 
ARTICLE 9. VALIDITY AND INFRINGEMENT
 
(a) NEI shall have no right to apply for registration of any intellectual
property rights in the Territory or any other country with regard to the
Know-how and other technical information made available or furnished by NEC
hereunder, or to apply itself as the registered licensee or user of any of the
Intellectual Property Rights.
 
(b) NEI shall promptly notify NEC of any and all infringements, imitations or
illegal use of the Intellectual Property Rights and of any statements or action
made or done by any person, firm or corporation disputing or impairing NEC's
interest in and title to any of the Intellectual Property Rights.
 
(c) Whenever in the opinion of NEC, any action is necessary or advisable to
insure the protection or prevention against such infringements, imitations or
illegal use of any Intellectual Property Rights, (i) NEC may take ant action in
the courts, administrative agencies or otherwise, and (ii) upon the request of
NEC and subject to and within the scope of NEC's agreement to reimburse NEI for
any expenses to be incurred by NEI, NEI shall take whatever action is deemed
necessary by NEC to insure such protection or prevention. NEC shall not be
obligated to take any action against such infringements, imitations or illegal
use and shall have no liability to NEI. NEI shall take no action with respect to
any infringement, imitation or illegal use of any Intellectual Property Rights
unless requested by NEC to do so. In any circumstances all the proceeds or
recovery of any damages awarded in such action shall accrue to NEC.
 
(d) In the event, however, that NEI is threatened or involved in any
infringement or other like litigation in the Territory, by reason of its
exercise of rights acquired under this Agreement, NEC will render to NEI such
assistance as NEC, in its sole discretion, deems appropriate in defending such
litigation or threatened litigation at the expense of NEI. NEC shall, in view of
that the amounts of Royalties mentioned in Article 8 is a consideration only for
the Intellectual Property Rights, the Know-how and other technical information
necessary for the construction and operation of a Plant utilizing NEC's
Technology not be held responsible by NEI (i) for infringement of any patent,
utility model right, design, copyright or other intellectual property rights of
third parties, or damages or cost involved in any proceeding based on such
infringements, (ii) for the validity of any Intellectual Property Rights granted
hereunder, or the inability of NEI to use such Intellectual Property Rights or
Know-how because of any patent, utility model right, design, copyright or other
intellectual property rights of third parties or (iii) for any additional
royalties or obligations incurred by NEI because of any patent, utility model
right, design, copyright or other intellectual property rights of third parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) In the event that NEC becomes or is made, whether by judicial declaration,
settlement, agreement of the relevant parties or in any other manner,
responsible for or liable to pay damages, costs, royalties or any other
compensation or consideration or to perform any other obligation, whether in
respect of past, present or future acts or circumstances (the "Obligation"), to
a third party with respect to or arising out of an infringement or alleged
infringement of any patent, utility model right design, copyright or any other
intellectual property right of the third party in the Territory resulting from
the operation by NEI of the Plant NEC's Technology hereunder, NEI shall
indemnify and hold harmless NEC in full, or in part as may be determined by NEC
in its sole discretion, with respect to the Obligation to be paid to or
performed for the benefit of the third party. NEC may, in its sole discretion,
determine the manner in which such indemnification by NEI shall be made. In
exercising its discretion pursuant to this paragraph, NEC shall give due
consideration to the contribution of each party, the particular circumstances of
the Obligation and the profit and other benefits received by each party hereto
in respect of the subject matter of this Agreement.
 
ARTICLE 10. APPROVAL OF GOVERNMENT
 
Each party shall obtain the official approval of its government on this
Agreement, if such approval is necessary to perform this Agreement. Each party
shall inform the other party of the date of approval of the government together
with a copy of such approval (accompanied by English translation if not provided
in English) immediately after it is obtained.
 
ARTICLE 11. DURATION OF AGREEMENT
 
This Agreement shall be deemed to have been come into force on the date first
set forth above and unless earlier terminated in accordance with the provisions
hereof, shall continue in force and effect for ten (10) years. It is understood
by the parties hereto that this Agreement shall be, either automatically or with
amendment or modification (if any) and subject to any necessary government
approval, renewed thereafter on additional (10) year terms, unless either of the
parties hereto gives the other party at least one year prior written notice to
terminate this Agreement before the expiration of the initial term or any
extended term of this Agreement. If such prior written notice is made by either
party, then this Agreement shall terminate on the initial or as the case may be,
duly extended expiration date of this Agreement.
 
ARTICLE 12. TERMINATION
 
(a) In the event of the occurrence of any of the following events to either
party the other party may forthwith terminate this Agreement and/or any other
agreement concluded under or in connection with this Agreement by sending a
written notice to the first party by registered air mail or Federal Express:
 
i) If either party hereto continues in default of any material obligation
imposed on it herein and/or therein for more than two (2) months after written
notice has been dispatched by registered airmail or Federal Express by the other
party requesting the party in default to remedy such default;
 
ii)     If either party hereto is subjected to compulsory execution, public
auction, coercive collection for its arrearage of taxes or public imposts, or
suspension of business by public authorities, or appointment of any receiver or
trustee of itself or any substantial portion of its property, or if an
application or petition is submitted against either party for bankruptcy,
corporate arrangement or commencement of corporate reorganization, or if either
party hereto files voluntarily against it an application or petition for
bankruptcy, corporate arrangement or commencement of corporate reorganization or
composition, or if either party hereto adopts a resolution for discontinuance of
its business or for a substantial decrease of its capital or for dissolution or
merger into another company, or makes general assignment for the benefit of
creditors, or if either party hereto becomes unable to pay debts, or if either
party hereto is declared default of any material contract between it and any
third party and such contract is cancelled or its payment obligation under such
contract is accelerated;
 
iii)       If, due to any substantial change in ownership, management or
effective control of either party or in the objects of the company stated in the
Memorandum of Association or Articles of Incorporation or a similar document of
either party, (1) there exist, or in the reasonable opinion of the other party
there is any ground to suspect the existence of, any obstacles to the effective
continuance of this Agreement, or (2) there occurs a situation which in the
reasonable opinion of the other party would be detrimental to its interests; or
 
iv)       If there is any other material cause justifying either party to
terminate this Agreement, such as material and irreparable injury to goodwill or
reputation by the other party, commission by other party of a fraud on or
betrayal of confidence in or criminal act against the first party, disclosure or
divulgence by the other party of the first party's confidential information.
 
(b) In the event of termination of this Agreement for any reason whatsoever:


 i)     NEI shall promptly return to NEC all specified documents and tangible
property supplied by or belonging to NEC in connection with this Agreement and
shall cause and NEI to keep confidential all information received from NEC
hereunder.
 
ii)     NEI shall promptly discontinue the use of the Know-how and other
confidential information and the Intellectual Property Rights and shall promptly
discontinue the sale of any product utilizing NEC's Technology.    


    iii)    All sums including those accrued pursuant to Articles 4, 5 and 8
hereof shall become immediately due and payable.
 
(c) In the event that either party defaults in the due performance of its
obligations hereunder or under any agreement made pursuant hereto or in respect
hereto, or in the event that this Agreement is terminated pursuant to paragraph
(a) of this Article, then the other party or the party dispatching a notice of
termination pursuant to paragraph (a) of this Article (collectively the
"Affected Party") may demand compensation from the first party for the losses
and damages incurred or suffered by the Affected Party as a result of any such
default or termination.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Except as otherwise provided elsewhere in this Agreement any termination of
this Agreement shall be without prejudice to any right and remedy which shall
have accrued to either party under or in connection with this Agreement prior to
such termination.
 
ARTICLE 13. ASSIGNMENT
 
Neither party shall assign, transfer or otherwise dispose of this Agreement in
whole or in part or any right or obligation hereunder to any individual, firm or
corporation without the prior written consent of the other party.
 
ARTICLE 14. NOTICES
 
(a) Except as otherwise provided herein all notices to be given or made under
this Agreement shall be in writing and sent by registered airmail or Federal
Express and addressed to the principal office of the parties indicated
hereinabove or to such other address as either party may hereafter furnish to
the other party in writing.
 
(b) All notices shall be deemed to have been given or made on the day of
dispatch.
 
ARTICLE 15. ANNOUNCEMENTS
 
No party to this Agreement shall disclose or make any public or private
announcement of the terms of this Agreement or the proposed transaction
contemplated, without the prior written approval of the other party unless
required by applicable law, which consent shall not be unreasonably withheld,
except that both Parties specifically agree to publish a joint press release
announcing the execution of this Agreement and the Closing (when completed). The
foregoing shall not restrict in any respect either party's ability to
communicate information concerning this Agreement and the transactions
contemplated hereby to such party's respective affiliates', officers, directors,
employees and professional advisers, and, to the extent relevant, to third
parties whose consent is required or necessary in connection with the
transaction contemplated by this Contact, including potential investors,
lenders, etc.
 
ARTICLE 16. ENTIRE AGREEMENT
 
This Agreement constitutes the entire and only agreement between the parties
hereto as to the subject matter contained herein and supersedes all previous
understandings, commitments and agreements whether oral or written relating to
the subject matter hereof, and no modification, amendment or supplement of this
Agreement shall be binding upon the parties hereto except by mutual express
written consent of subsequent date signed by an authorized representative or
officer of each of the parties hereto.
 
ARTICLE 17. ARBITRATION
 
Any dispute arising from the execution of, or in connection with, this Agreement
shall be settled through friendly consultation between the parties. If the
dispute cannot be settled within sixty (60) days from the first date of
consultation, the dispute shall be settled by arbitration consisting of three
(3) arbitrators. Arbitration shall be held in New York, NY under the
International Arbitration Rules of the American Arbitration Association. The
award rendered by the arbitration shall be final and binding upon the parties
and may be entered by any court having jurisdiction. If either Party employs an
attorney to enforce any term, to collect any amount due, or to resolve any
controversy, dispute, or claim arising out of or related to this Contract, the
prevailing Party will be entitled to collect reasonable attorneys' fees and
costs from the other Party.
 
ARTICLE 18. GOVERNING LAW
 
It is mutually agreed that the terms of this Agreement and the performance
hereunder shall in all respects be governed, construed and interpreted in
accordance with the laws of Quebec, Canada excluding its provisions regarding
conflict of laws.
 
ARTICLE 19. MISCELLANEOUS
 
(a) SEPARABILITY: The parties hereto agree that, in the event of one or more of
the provisions hereof being subsequently declared invalid or unenforceable by
court or administrative decisions, such invalidity or unenforceability shall not
in any way affect the validity or enforceability of any other provisions hereof
except those which the invalidated or unenforceable provisions comprise an
integral part of or are otherwise clearly inseparable from such other
provisions.
 
(b) WAIVER: A waiver by a party hereto of any particular provision hereof shall
not be deemed to constitute a waiver in the future of the same or any other
provision of this Agreement.
 
(c) EXPENSES: Unless otherwise expressly agreed herein or otherwise in writing
by the parties hereto, each party shall bear all losses, damages, expenses,
disbursements and liabilities incurred or made by itself or any other investment
made by itself in connection with or in pursuance of this Agreement, and neither
party shall be entitled to compensation or remedy of any kind whatsoever from
the other party for the said losses, damages expenses, disbursements,
liabilities or investment whether on termination of this Agreement for any
reason whatsoever or otherwise unless otherwise expressly agreed upon in writing
by the other party.
 
(d) INDEMNITY: NEI shall defend, indemnify and hold harmless NEC from and
against any and all actions, claims, demands, suits, losses, damages, costs,
expenses and judgments (including attorney's fee thereof) by whomever made,
brought or prosecuted and in any manner based upon, arising out of, related to,
occasioned by or attributable to any breach by NEI of any provisions of this
Agreement or any act or omission by NEI its employees or agents in the
performance thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) RESTRICTED OBLIGATION: NEC assumes, by implication or otherwise, no
obligation, liability or responsibility other than those expressly set forth in
this Agreement.
 
(f) TITLE: The titles of Articles in this Agreement have been inserted for
convenience only and shall in no way be used in the interpretation hereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective representatives or officers duly authorized thereunto as of
the date first noted above.




 
NOVO ENERGIES CORPORATION    NOVO ENERGIES INTERNATIONAL, LTD.
[exhib10-12.jpg]                                                                                                                   
Name: Antonio Treminio                        Name: Rupert Halow
Title: Chief Executive Officer                      Title: Director - Corporate
Finance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------